DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28, 30, 41 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 28 and 41 are rendered indefinite because it is unclear whether the composition comprises only resins selected from the group consisting of siloxane resins and silsesquioxane resins OR if the composition does not contain organic resins.  Siloxane and silsesquioxane resins are organic resins.  For purposes of examination, Examiner is interpreting the claim to refer to the binder composition comprising only resins selected from the group consisting of siloxane resins and silsesquioxane resins.  
The term "high" in claims 30 and 48 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 27-34, 37-41, 43-45 and 49 are rejected under 35 U.S.C. 102(a)(1) & (a)(2)as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Clarke, U.S. Pre Grant Publication 2012/0034428.
	Regarding claim 27, Clarke discloses a composite comprising a porous high molecular weight silicon polymer and a reinforcing material wherein the silicon polymer comprises a silicon resin, silica and boron oxide [abstract and reference claims].  Reference claims 1-3 discloses a fabric structure that is infiltrated with a silicon polymer matrix wherein the resin is catalyzed by boron oxide wherein the silicone polymer is a mixture of different polymers such as phenyl silsequioxane and methoxy terminated silsesquioxane.  Paragraph 0126 discloses fast thermal quench heat treat processes that are used to impregnate pyrolyzed porous or ceramic products.  
	Clarke teaches the claimed invention but fails to teach that the polymeric binder composition appears as a liquid having a viscosity of between 55000 to 10000 mPa s at temperatures of between 50 °C and 70 °C and comprises silicon carbide and amorphous structures consisting of Si-O-C chains wherein the silicon carbide and Si-O-c chains having been 

	Regarding claims 28 and 41, table 3 shows that only silicone resins are used and that there are no other organic resins present. 

	Regarding claims 29, 33, 40 and 43-44, table 7b discloses 40-70 wt% of phenyl silsequioxane [SR 355 from GE Silicones which is a solid at room temperature and melts in the range of 32-93 °C.  Table 7b also discloses methoxy terminated methyl silsesquioxane [TPR-170] which is a liquid at room temperature] and silanol terminated polymethylsiloxane [TR-178] which is a liquid at room temperature].  Table 7b discloses that TPR-170 and TR-178 are both present in the amount of 5-25 wt%.  The weight ratio of the solid resin SR 335 to the liquid resin TPR-178 when taking the preferred weight percentages 65 wt% and 25 wt% as mentioned in Table 4 is 100/38.

	Regarding claim 30, Clarke fails to teach that the filler constitutes 10% to 30% by volume of the fiber reinforced composite ceramic.  Clarke does disclose that the resin includes boron nitride [see Tables].  Clarke does disclose that the boron nitride heat stabilizes the elastic phase of the resin blend.  One of ordinary skill in the art before the effective filing date of the invention to utilize boron nitride in the amount of 10 to 30 volume% of the resin blend for the benefit of enhancing the stabilization of the elastic phase of the resin blend.

	Regarding claims 31 and 49, paragraph 0146 discloses that the reinforcing material can include fabrics such as glass fabrics or pitch fabrics.  

	Regarding claim 32, the weight ratio of the solid resin SR 335 to the liquid resin TPR-178 when taking the preferred weight percentages 65 wt% and 25 wt% as mentioned in Table 4 is 100/38.

	Regarding claim 34, table 7b discloses the filler present in the amount of 39.70 vol%.


	Regarding claim 37-38, paragraph 0108 discloses that the fibers are impregnated through a vacuum.  Claims 37-38 are product-by-process claims.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).


	Regarding claim 39, paragraph 0128 discloses a composite such as brakes.  Claim 39 is a product-by-process claim.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding claim 40, paragraph 0066 discloses a resin blend made up of methyl and phenyl silsequioxane resins with boron nitride wherein the blend is heated up to 600 °C, then continue to form preceramic.  Clarke teaches the claimed invention but fails to teach that the polymeric binder composition appears as a liquid having a viscosity of between 55000 to 10000 mPa s at temperatures of between 50 °C and 70 °C and comprises silicon carbide and amorphous structures consisting of Si-O-C chains wherein the silicon carbide and Si-O-c chains having been generated by a pyrolysis process.  It is reasonable to assume that the polymeric binder composition appears as a liquid having a viscosity of between 55000 to 10000 mPa s at temperatures of between 50 °C and 70 °C and comprises silicon carbide and amorphous structures consisting of Si-O-C chains wherein the silicon carbide and Si-O-c chains having been generated by a pyrolysis process is inherent to Clarke.  Said presumption is based upon Clarke’s disclosure of a composite comprising a porous high molecular weight silicon polymer and a reinforcing material wherein the silicon polymer comprises a silicon resin, silica and boron oxide [abstract and reference claims].  Reference claims 1-3 discloses a fabric structure that is infiltrated with a silicon polymer matrix wherein the resin is catalyzed by boron oxide wherein the silicone polymer is a mixture of different polymers such as phenyl silsequioxane and methoxy terminated silsesquioxane.  Paragraph 0126 discloses fast thermal quench heat treat processes that are used to impregnate pyrolyzed porous or ceramic products.  The burden is upon Applicant to prove otherwise.  Fitzgerald, In re, 619 F.2d 67, 205 USPQ 594 (CCPA 1980)



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-29, 31-38,40-47 and 49-52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/636,068 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in both co-pending applications recite a pre-preg obtained by forming and subsequent pyrolysis of the pre-preg wherein said pre-preg consists of a fibrous mass impregnated with a polymeric binder composition based on one or more resins selected from the group consisting of siloxane resins and silsesquioxane resins and may optionally comprise one
or more organic resins, said siloxane resins comprising polysiloxanes and said silsesquioxane resins comprising polysilsesquioxanes, wherein said polymeric binder composition appears as a liquid having viscosity of between 55000 and 10000 mPAs at temperatures of between 50°C and 70°C, wherein said fibre-reinforced ceramic composite material comprises a ceramic or partially ceramic matrix, which develops itself in the interstices of the fibrous mass and comprises silicon carbide and amorphous structures consisting of Si-O-C chains, said silicon carbide and said Si-O-C chains having been generated by a pyrolysis process on said polysiloxanes and/or said polysilsesquioxanes, said fibre-reinforced ceramic composite material having a porosity generated by the pyrolysis on the polymeric binder composition of the pre-preg.
	The claims in both co-pending applications recite wherein said polymeric binder composition only comprises resins selected from the group consisting of siloxane resins and silsesquioxane resins and does not comprise organic resins.
	The claims in both co-pending applications recite wherein said ceramic or partially ceramic matrix constitutes from 15% to 70% by weight of said fiber reinforced composite ceramic material and wherein said fibrous mass constitutes from 30% to 85% by weight of said fiber reinforced composite ceramic material.
	The claims in both co-pending applications recite wherein said fibrous mass consists of fibres selected from the group consisting of carbon fibres, glass fibres, ceramic fibres or mixtures thereof, wherein the carbon fibres are carbon fibres from polyacrylonitrile (PAN) and/or carbon fibres from pitch, wherein the glass or ceramic fibres consists of alumina, zirconia or silicon carbide.
	The claims in both co-pending applications recite wherein said polymeric binder composition with which said pre-preg is impregnated comprises a mixture of at least one resin selected from the group consisting of siloxane resins and silsesquioxane resins, solid at room temperature, with a melting point range of between 40 and 90 °C; and at least one resin selected from the group consisting of siloxane resins and silsesquioxane resins, liquid at room temperature, with a viscosity at room temperatures of between 1 mPas and 5000 mPas; the weight ratio between solid resin at room temperature and liquid resin at room temperature is of between 100/30 and 100/50.
	The claims in both co-pending applications recite wherein the solid resin at room temperature is selected from the group consisting of phenyl siloxane resin, methyl siloxane resin, phenyl methyl silsesquioxane resin, methyl silsesquioxane resin, and wherein said liquid resin at room temperature is selected from the group consisting of methyl methoxy siloxane resin and methyl phenyl vinyl siloxane resin.
	The claims in both co-pending applications recite wherein said polymeric binder composition comprises a mixture of a single resin selected from the group consisting of siloxane resins and silsesquioxane resins, liquid at room temperature, with a viscosity at room temperatures of between 1 and 5000mPa s; and an inert filler in powder, the volume ratio of inert filler to liquid polymer at room temperature is of between 10/100 and 40/100.
	The claims in both co-pending applications recite that polymeric binder composition further comprises at least one solvent, selected from the compounds able to solubilize siloxane resins and silsesquioxane resins, said solvent being divinylbenzene.
	

	The claims in both co-pending applications recite wherein the polymeric binder
composition further comprises at least one catalyst suitable to promote the cross-linking of said one or more resins of the polymeric binder composition at temperatures higher than 100 °C during the forming step, said catalyst being selected from the group consisting of titanates, metal octoates and amines, and said catalyst being selected from the group consisting of titanium tetrabutanolate, zinc octoate and N-3-(trimethoxysilyl)propyl)ethylenediamine, said catalyst consisting of less than 1% by weight of said polymeric binder composition.
	The claims in both copending applications recite a method for making a preform of a fibre-reinforced composite ceramic material, comprising the following operating steps: arranging a pre-preg impregnated with a polymeric binder composition; and forming said pre-preg bringing said polymeric binder composition to at least a partial curing, obtaining a fibre-reinforced composite material; subjecting said fibre-reinforced composite material to pyrolysis at a temperature of between 400 °C and 1,500 °C, so as to obtain said preform wherein said pre-preg comprises a fibrous mass impregnated with a polymeric binder composition based on one or more resins selected from the group consisting of siloxane and silsesquioxane resins and may optionally comprise one or more organic resins,said siloxane resins comprising polysiloxanes and said silsesquioxane resins comprising polysilsesquioxanes, wherein said polymeric binder composition appears as a liquid, having a viscosity of between 55000 and 10000 mPas at a temperature of between 50 °C and 70 °C, wherein said forming leads to the curing of said one or more resins of the polymeric binder composition, and thus to the formation of a solid polymeric binder matrix, which develops itself in the interstices of the fibrous mass and is based on polysiloxanes and/or polysilsesquioxanes, cross-linked with each other as a result of the cross-linking induced by the curing of said one or more resins of the polymeric binder composition, and wherein said pyrolysis causes the formation of porosity in said solid polymeric binder matrix due to a partial degradation of the solid polymeric binder matrix and the at least partial transformation of said polysiloxanes and/or polysilsesquioxanes into silicon carbide and amorphous structures consisting of Si-O-C chains, so as to obtain a fibre-reinforced ceramic composite material from said fibre-reinforced composite material.
	The claims in both copending applications recite a method wherein said polymeric binder composition only comprises resins selected from the group consisting of siloxane resins and silsesquioxane resins and does not comprise organic resins.
	The claims in both copending applications recite a method wherein said polymeric binder composition constitutes from 25% to 60% by weight of said pre-preg and wherein said fibrous mass constitutes from 40% to 75% by weight of said pre-preg.
	The claims in both copending applications recite a method wherein said polymeric binder
composition comprises a mixture of at least one resin selected from the group consisting of siloxane resins and silsesquioxane resins, solid at room temperature, with a melting point not lower than 50°C; and at least one resin selected from the group consisting of siloxane resins and
silsesquioxane resins, liquid at room temperature, with a viscosity at room temperatures of between 1 mPas and 1500 mPas; the weight ratio between solid resin at room temperature and liquid resin at room temperature is of between 100/30 and 100/50.
	The claims in both copending applications recite a method wherein the solid resin at room temperature is selected from the group consisting of phenyl siloxane resin, methyl siloxane
resin, phenyl methyl silsesquioxane resin, methyl silsesquioxane resin, and wherein said liquid resin at room temperature is selected from the group consisting of methyl methoxy siloxane resin and methyl phenyl vinyl siloxane resin.
	The claims in both copending applications recite a method wherein said forming is carried out by vacuum bagging and subsequent heat treatment of curing, said vacuum bagging being carried at a pressure of between 2 and 14 bar and at a temperature from 180 °C to 300 °C for a period of between 60 and 150 minutes.
	The claims in both copending applications recite a method wherein said forming is carried out by hot compression moulding at a pressure no lower than 40 bar and at a temperature not lower than 200 °C for a time period between 60 and 150 minutes.
	The claims in both copending applications recite a method comprising a densification step of said fibre-reinforced ceramic composite material carried out after said pyrolysis step, said densification step being carried out using the Polymer Infiltration Pyrolysis (PIP) technique.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

8.	Please note that U.S. Patent Application 16/636,068 corresponds to U.S. Pre Grant Publication 2020/0207668.


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786